Case 7:21-mj-00148 Document 1 Filed on 01/19/21 in TXSD Page 1 of 3
AO 91 (Rev 8/01) Criminal Complaint

United States District Court

 

 

 

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION
UNITED STATES OF AMERICA United States Distri
Vv. ; Southern District OP ReRMINAL COMPLAINT
Bersaida Covarrubias Principal a Case Number:
vos: 1982 unitedstates ©. JAN 19 2021 M-21-0148 -M

' Nathan Ochsner, Clerk
(Name and Address of Defendant) “

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief: On or about January 18, 2021 in _. "Starr County, in
the Southern District of Texas defendants(s) did,

(Track Statutory Language of Offense)

 

knowing or in reckless disregard of the fact that Edy Raudales-Velasquez, Jose Noe! Guzman-Claros and Jose
Ezequiel Villanueva-Cantarero citizens and nationals of Honduras, along with two (2) other undocumented
aliens, for a total of five (5) who had entered the United States in violation of law, did knowingly transport, or
move or attempted to transport said aliens in furtherance of such violation of law within the United States,

that is, from a location near Rio Grande City, Texas to the point of arrest near Rio Grande City, Texas,

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ti) FELONY
I further state that I am a(n) U.S. Border Patrol Agent and that this complaint is based on the
following facts:

 

On January 18, 2021, the Rio Grande City, Texas Border Patrol Station received a call from the Rio Grande City Police
Department requesting assistance at a vehicle stop conducted in Rio Grande City, Texas.

Upon arrival, the officer advised the agent that he attempted to perform a vehicle stop on a white Nissan Armada for
disregarding a stop sign and failure to signal. The officer added that once the vehicle came to a stop, five (5) passengers
immediately exited the vehicle and absconded into the brush nearby. The driver, later identified as Bersaida
Covarrubias, remained inside the vehicle.

 

SEE ATTACHED
Continued on the attached sheet and made a part of this complaint: [X]Yes [_]No
Complaint authorized by AUSA S. Greenbaum ‘Sf Cynthia J. Garcia
Signature of Complainant ~
Subniitted by reliable electronic means, sworn to and attested Cynthia J. Garcia Border Patrol Agent

 

Printed Name of Complainant

telephonically per Fed. R. Cr. P. 4.1, and probable cause found on:

 

“a
January 19,2021 - J/‘' 26 94,
Date /

 

Juan F. Alanis _U. S. Magistrate Judge /4
Name and Title of Judicial Officer [Prue of Judicial Officer

 
Case 7:21-mj-00148 Document 1 Filed on 01/19/21 in TXSD Page 2 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:
M-21- O14% -M

RE: Bersaida Covarrubias

CONTINUATION:

After a brief search of the brush, agents along with officers were able to apprehend all five (5)
subjects that had absconded from the vehicle. Agents conducted an immigration inspection and
determined all five (5) subjects were illegally present in the United States.

All six (6) subjects, including Covarrubias, were placed under arrest and transported to the Rio
Grande City Border Patrol Station for processing.

PRINCIPAL STATEMENT:
Bersaida Covarrubias was advised of her Miranda Rights. She understood and agreed to provide a
sworn statement.

Covarrubias, a United States Citizen, stated she was transporting aliens from one house to another.
Covarrubias added that she was arrested four (4) other times for smuggling aliens. Covarrubias
stated that she transports aliens on an average of two (2) to three (3) times a week and gets paid
$200 per alien.

MATERIAL WITNESS STATEMENT:
Edy Raudales-Velasquez, was advised of his Miranda Rights. He understood and agreed to provide a
sworn statement.

Raudales, a citizen of Honduras, stated he made his smuggling arrangements and was to pay a total
of $10,000 to be smuggled to Houston, Texas. Raudales added he already paid $6,000. Raudales
stated that after crossing the river with other people, they walked in the brush while being guided by
phone. Raudales stated a white, four (4) door SUV picked them up. Raudales described the driver as
a tall female with black hair wearing a gray shirt.

MATERIAL WITNESS STATEMENT:

Jose Noel Guzman-Claros, was advised of his Miranda Rights. He understood and agreed to provide
a sworn statement.

Guzman, a citizen of Honduras, claimed he made his own smuggling arrangements. Guzman stated!
he had already paid $1,500 and was unaware of how much the total fee was to reach his final
destination of Florida. Guzman indicated that he crossed the river on a raft with other people.
Guzman advised a female driving a white van picked them up and when the officer stopped them,
the female driver slowed down and told them to get out of the vehicle.

Guzman identified Covarrubias, through a photo lineup, as the female driver.

Page 2
Case 7:21-mj-00148 Document1 Filed on 01/19/21 in TXSD Page 3 of 3
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:
M-21- 0143 -M

RE: Bersaida Covarrubias

CONTINUATION:

MATERIAL WITNESS STATEMENT:

Jose Ezequiel Villanueva-Cantarero, was advised of his Miranda Rights. He uriderstood and agreed
to provide a sworn statement.

Villanueva, a citizen of Honduras, claimed his brother made his smuggling arrangements and paid
$12,000 to be smuggled to Houston, Texas. Villanueva stated he crossed the river with four (4)
other people and two (2) guides. Villanueva added that he was receiving directions via cellular
phone and was eventually picked up and transported to a house. Villanueva advised he was then
picked up by a female driver, who he described as tall, light brown skinned, wearing pants and who
had long hair. Villanueva stated she told them to get in the white vehicle and instructed them to
keep their heads down and drove off. Shortly after, the female driver advised them that the police
were behind them and told them she was going to stop so they could get off and run.

Page 3
